As filed with the Securities and Exchange Commission on April 20, 2012 Registration No.333-135640 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 11 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100, Mission Viejo, California92691 (949)614-0700 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Joseph Flynn Chief Executive Officer 26300 La Alameda, Suite 100, Mission Viejo, California92691 (949) 614-0700 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: John F. Cannon, Esq. Melissa L. Nunez, Esq. Stradling Yocca Carlson & Rauth 660 Newport Center Drive, Suite 1600 Newport Beach, California 92660 (949)725-4000 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement is declared effective If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. Explanatory Note: This Post-Effective Amendment No. 11 to the Registration Statement on Form S-1, Registration No. 333-135640, is filed for the purpose of including the Registrant's financial statements for the fiscal year ended December 31, 2011 contained in the Registrant's Annual Report on Form 10-K filed with the Securities and Exchange Commission on April 10, 2012, to update this registration statement for certain disclosures contained in the Form 10-K and to include certain exhibits. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS DATED APRIL 20, 2012 PROSPECTUS 1,036,541 SHARES OF AUXILIO, INC. COMMON STOCK 26300 La Alameda, Suite 100, Mission Viejo, California92691 (949) 614-0700 This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 1,036,541 shares of our common stock, consisting of: · 175,000 shares of our common stock previously issued upon (i) the conversion of the principal amount owing under $3,000,000 Secured Convertible Term Note issued to Laurus Master Fund, LTD and (ii) the conversion of the interest accrued and owing under the note; · 478,527 shares of our common stock issuable upon exercise of the warrant issued to Laurus Master Fund, LTD in connection with the issuance of $3,000,000 Secured Convertible Term Note; and · 383,014 shares of our common stock issuable upon the exercise of currently outstanding warrants to purchase shares of our common stock. The selling stockholders may sell their shares from time to time at the prevailing market price or in negotiated transactions. The selling stockholders will receive the net proceeds from the sale of the shares. We will receive proceeds if some or all of the warrants held by the selling stockholders are exercised with cash.We will pay the expenses of registration of the shares. Our common stock trades on the Over-the-Counter (OTC) Bulletin Board®, an electronic stock listing service provided by the Nasdaq Stock Market, Inc. under the symbol “AUXO.OB”.On April 10, 2012, the last bid price for the common stock on the OTC Bulletin Board was $1.15 per share. The selling stockholders, and any participating broker dealers are deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker−dealer are regarded as underwriting commissions or discounts under the Securities Act. The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock.Brokers or dealers effecting transactions in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of an exemption from registration. BEGINNING ON , WE HAVE LISTED SEVERAL "RISK FACTORS" WHICH YOU SHOULD CONSIDER. YOU SHOULD READ THE ENTIRE PROSPECTUS CAREFULLY BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is April , 2012 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 2 USE OF PROCEEDS 6 MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 6 MANAGEMENT’S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS 8 BUSINESS 12 DIRECTORS AND EXECUTIVE OFFICERS 15 LIMITATION ON LIABILITY AND INDEMNIFICATION OF DIRECTORS AND OFFICERS 17 EXECUTIVE AND DIRECTOR COMPENSATION AND OTHER INFORMATION 18 BENEFICIAL OWNERSHIP OF SECURITIES 22 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 23 DESCRIPTION OF SECURITIES 23 SELLING STOCKHOLDERS 25 PLAN OF DISTRIBUTION 27 LEGAL MATTERS 28 EXPERTS 28 WHERE YOU CAN FIND MORE INFORMATION 28 FINANCIAL REPORTS F-1 You should rely only on the information contained in or incorporated by reference into this prospectus.We have not, and the selling stockholders have not, authorized anyone, including any salesperson or broker, to give oral or written information about this offering, our Company, or the shares of common stock offered hereby that is different from the information included in this prospectus.If anyone provides you with different information, you should not rely on it.This prospectus is an offer to sell only the securities offered by this prospectus under circumstances and in the jurisdictions where it is lawful to do so.The information in this prospectus is accurate only as of the date of this prospectus, regardless of the date of delivery of this prospectus or any sales of these securities. CAUTION REGARDING FORWARD−LOOKING INFORMATION This prospectus contains “forward-looking statements” and information relating to our business that are based on our beliefs as well as assumptions made by us or based upon information currently available to us.When used in this prospectus, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “project”, “should” and similar expressions are intended to identify forward-looking statements.These forward-looking statements include, but are not limited to, statements relating to our performance in “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operation”.These statements reflect our current views and assumptions with respect to future events and are subject to risks and uncertainties.Actual and future results and trends could differ materially from those set forth in such statements due to various factors.Such factors include, among others:general economic and business conditions; industry capacity; industry trends; competition; changes in business strategy or development plans; project performance; the commercial viability of our products and offerings; availability, terms, and deployment of capital; and availability of qualified personnel.These forward-looking statements speak only as of the date of this prospectus.Subject at all times to relevant federal and state securities law disclosure requirements, we expressly disclaim any obligation or undertaking to disseminate any update or revisions to any forward-looking statement contained herein to reflect any change in our expectations with regard thereto or any changes in events, conditions or circumstances on which any such statement is based.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in the common stock. You should carefully read the entire prospectus, including other prospectus supplements, “Caution Regarding Forward-Looking Information,” “Risk Factors” and the financial statements, before making an investment decision. Business Auxilio, Inc. was incorporated under the laws of the State of Nevada on August 29, 1995, under the name Corporate Development Centers, Inc.As a result of a series of transactions, which are more fully described in the section entitled “Business” below, in April 2004, we changed our name to Auxilio, Inc. Where appropriate, references to “Auxilio,” the “Company,” “we” or “our” include Auxilio, Inc., Auxilio Solutions, Inc. and e-Perception Technologies, Inc. Auxilio provides total outsourced document image management services and related financial and business processes for major healthcare facilities.Our proprietary technologies and unique processes assist hospitals, health plans and health systems with strategic direction and services that reduce document image expenses, increase operational efficiencies and improve the productivity of their staff. Auxilio’s analysts, consultants and resident hospital teams work with senior hospital financial management and department heads to determine the best possible long term strategy for managing the millions of document images produced by their facilities on an annual basis. Auxilio’s document image management programs help our clients achieve measurable savings and a fully outsourced process. Auxilio's target market includes medium to large hospitals, health plans and healthcare systems. Our principal executive offices are located at 26300 La Alameda, Suite 100, Mission Viejo, California 92691 and our telephone number is (949) 614-0700.Our corporate website is www.auxilioinc.com.The information found on our website is not intended to be part of this prospectus and should not be relied upon by you when making a decision to invest in our common stock. The Offering This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 1,036,541 shares of our common stock, consisting of: · 175,000 shares of our common stock issued upon (i) the conversion of the principal amount owing under $3,000,000 Secured Convertible Term Note issued to Laurus Master Fund, LTD and (ii) the conversion of the interest accrued and owing under the note; · 478,527 shares of our common stock issuable upon exercise of the warrant issued to Laurus Master Fund, LTD in connection with the issuance of $3,000,000 Secured Convertible Term Note; and · 383,014 shares of our common stock issuable upon the exercise of currently outstanding warrants to purchase shares of our common stock. The common shares offered under this prospectus may be sold by the selling stockholders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer.We will not receive any proceeds from the sale of our common stock by the selling stockholders.We will, however, receive proceeds in the event that some or all of the warrants held by the selling stockholders are exercised with cash.Please see the disclosures in “Use of Proceeds” section. Information regarding the selling stockholders, the common shares they are offering to sell under this prospectus, and the times and manner in which they may offer and sell those shares is provided in the sections of this prospectus captioned “Selling Stockholders” and “Plan of Distribution.” Our common stock trades on the Over-the-Counter (OTC) Bulletin Board®, an electronic stock listing service provided by the Nasdaq Stock Market, Inc. under the symbol “AUXO.OB”. On April 10, 2012, the last bid price for our common stock on the OTC Bulletin Board was $1.15 per share. 1 As of April 10, 2012, we had 19,449,783 shares of common stock outstanding. The number of shares registered under this prospectus would be approximately 5.33% of the total common stock outstanding, assuming the conversion of the notes being registered hereunder, and the interest accruing thereon, into shares of common stock and the exercise of all warrants to purchase common stock being registered hereunder. RISK FACTORS You should carefully consider the risks described below before buying shares of our common stock in this offering.The risks and uncertainties described below are not the only risks we face.Additional risks and uncertainties not currently known to us or that we currently deem immaterial may impair our business operations.If any of the adverse events described in this risk factors section actually occur, our business, results of operations and financial condition could be materially adversely affected, the trading price of our common stock could decline and you might lose all or part of your investment.We make various statements in this section which constitute “forward-looking” statements under Section27A of the Securities Act. Forward-looking statements set forth estimates of, or our expectations or beliefs regarding, our future financial performance. Those estimates, expectations and beliefs are based on current information and are subject to a number of risks and uncertainties that could cause our actual operating results and financial performance in the future to differ, possibly significantly, from those set forth in the forward-looking statements contained in this prospectus and, for that reason, you should not place undue reliance on those forward-looking statements. Those risks and uncertainties include, although they are not limited to, the following: Risks Related to Our Industry We face substantial competition from better established companies that may offer similar products and services at a lower cost to our customers, resulting in a reduction in the sale of our products and services. The market for our products and services is competitive and is likely to become even more competitive in the future.Increased competition could result in pricing pressures, reduced sales, reduced margins or the failure of our products and services to achieve or maintain market acceptance, any of which would have a material adverse effect on our business, results of operations and financial condition.Many of our current and potential competitors enjoy substantial competitive advantages, such as: · greater name recognition and larger marketing budgets and resources; · established marketing relationships and access to larger customer bases; · substantially greater financial, technical and other resources; and · larger technical and support staffs. As a result, our competitors may be able to respond more quickly than we can to new or changing opportunities, technologies, standards or customer requirements.For all of the foregoing reasons, we may not be able to compete successfully against our current and future competitors. We are dependent upon our vendors to continue to supply us equipment, parts, supplies, and services at comparable terms and price levels as the business grows. Our access to equipment, parts, supplies, and services depends upon our relationships with, and our ability to purchase these items on competitive terms from our principal vendors.We do not enter into long-term supply contracts with these vendors and we have no current plans to do so in the future.These vendors are not required to use us to distribute their equipment and are free to change the prices and other terms at which they sell to us.In addition, we compete with the selling efforts of some of these vendors.Significant deterioration in relationships with, or in the financial condition of, these significant vendors could have an adverse impact on our ability to sell equipment as well as our ability to provide effective service and technical support.If one of these vendors terminates or significantly curtails its relationship with us, or if one of these vendors ceases operations, we would be forced to expand our relationships with our existing vendors or seek out new relationships with previously unused vendors. 2 Risks Related to Our Business A substantial portion of our business is dependent on our largest customers. The loss of any key customer could have a material adverse effect upon our financial condition, business, prospects and results of operation.Our two largest customers represented approximately 40% of our revenues for the year ended December 31, 2011.Although we anticipate that these customers will represent approximately 28% of revenue for 2012, the loss of any of these customers may contribute to our inability to operate as a going concern and may require us to obtain equity funding or debt financing to continue our operations.We cannot be certain that we will be able to obtain such financing on commercially reasonable terms, or at all. We may be unable to recruit and maintain our senior management and other key personnel on whom we are dependent. We are highly dependent upon senior management and key personnel, and we do not carry any insurance policies on such persons.In particular, we are highly dependent upon Joseph J. Flynn, our Chief Executive Officer, and Paul T. Anthony, our Chief Financial Officer.The loss of any of our senior management, or our inability to attract, retain and motivate the additional highly-skilled employees and consultants that our business requires, could substantially hurt our business, prospects, financial condition and results of operations.In addition, we rely on the ability of our management team to work together effectively.If our management team fails to work together effectively, our business could be harmed. The market may not accept our products and services and we may not be able to continue our business operations; or if the market is receptive to our products but not our services, our revenues and profitability will be harmed. Our products and services are targeted to the healthcare market, a market in which there are many competing service providers.Accordingly, the demand for our products and services is very uncertain.The market may not accept our products and services.Even if our products and services achieve market acceptance, our products and services may fail to address the market’s requirements adequately. In addition, if we are able to sell our products but are unable to provide ongoing services, our revenues and profitability will be harmed.Our services are integral to the successful deployment of our solutions.If we do not effectively service and support our customers, our revenues and operating results would be harmed. We may need additional capital in the future and, if such capital is not available on terms acceptable to us or available to us at all, we may be unable to continue our business operations. We may need capital in the future to continue our business operations or to expand.If we need capital, we cannot be certain that it will be available on terms acceptable to us or available to us at all.In the event we need to raise capital, we may not be able to: · develop or enhance our service offerings; · take advantage of future opportunities; or · respond to customers and competition. We may not be able to maintain our current rate of growth and, as a result, our profitability may suffer. To continue to be successful, we may need to implement additional management information systems, develop further our operating, administrative, financial and accounting systems and controls and maintain close coordination among our executive, finance, marketing, sales and operations organizations.Any failure to maintain our current rate of growth may result in a decline of our profitability. 3 Risks Related to the Market for Our Securities Because the public market for shares of our Common Stock is limited, stockholders may be unable to resell their shares of Common Stock. Currently, there is only a limited public market for our Common Stock on the OTCBB and our stockholders may be unable to resell their shares of Common Stock.Currently, the average daily trading volume of our Common Stock is not significant, and it may be more difficult for you to sell your shares in the future, if at all. The development of an active trading market depends upon the existence of willing buyers and sellers who are able to sell shares of our Common Stock as well as market makers willing to create a market in such shares.Under these circumstances, the market bid and ask prices for the shares may be significantly influenced by the decisions of the market makers to buy or sell the shares for their own account.Such decisions of the market makers may be critical for the establishment and maintenance of a liquid public market in our Common Stock.Market makers are not required to maintain a continuous two-sided market and are free to withdraw quotations at any time.We cannot assure our stockholders that an active public trading market for our Common Stock will develop or be sustained. The price of our Common Stock may be volatile and could decline in value, resulting in loss to our stockholders. The market for our Common Stock is volatile, having ranged in the last twelve months from a low of $0.52 to a high of $1.47 on the OTCBB.The market price for our Common Stock has been, and is likely to continue to be, volatile.The following factors may cause significant fluctuations in the market price of shares of our Common Stock: · fluctuations in our quarterly revenues and earnings or those of our competitors; · variations in our operating results compared to levels expected by the investment community; · announcements concerning us or our competitors; · announcements of technological innovations; · sale of shares or short-selling efforts by traders or other investors; · market conditions in the industry; and · the conditions of the securities markets. The factors discussed above may depress or cause volatility of our share price, regardless of our actual operating results.In addition, the highly volatile nature of our stock price may cause investment losses for our stockholders.In the past, securities class action litigation has often been brought against companies following periods of volatility in the market price of their securities. If securities class action litigation is brought against us, such litigation could result in substantial costs while diverting management’s attention and resources. There are a large number of shares of Common Stock that may be issued or sold, and if such shares are issued or sold, the market price of our Common Stock may decline. As of December 31, 2011, we had approximately 19,449,783 shares of our Common Stock outstanding. If all warrants and options outstanding as of December 31, 2011 are exercised prior to their expiration, up to approximately 9.3 million additional shares of Common Stock could become freely tradable. Additionally, we have granted approximately 333,824 Restricted Stock Units which will vest in the futureover a period of 90 days to three years. Such sales of substantial amounts of Common Stock in the public market could adversely affect the prevailing market price of our Common Stock and could also make it more difficult for us to raise funds through future offerings of Common Stock. Additionally we have $1,850,000 in convertible debt which, if converted to stock, would further dilute the per share value. 4 Future sales of restricted stock could adversely affect the price of our Common Stock and our ability to complete additional financing. Although our Common Stock is currently quoted on the OTCBB, the volume of trading of our Common Stock and the number of shares in the public float are small.Sales of a substantial number of shares of our Common Stock into the public market in the future could materially adversely affect the prevailing market price of our Common Stock.During the year ended December 31, 2009, we sold 1,416,667 shares of our Common Stock to finance our operations.Such a large “over-hang” of stock eligible for sale in the public market may have the effect of depressing the market price of our Common Stock, and make it difficult for us to obtain debt or equity financing, if we are able to obtain such financing at all. If our Common Stock is determined to be a “penny stock,” a broker-dealer may find it more difficult to trade our Common Stock and an investor may find it more difficult to acquire or dispose of our Common Stock in the secondary market. Our Common Stock may be subject to the so-called “penny stock” rules.The SEC has adopted regulations that define a “penny stock” to be any equity security that has a market price per share of less than $5.00, subject to certain exceptions, such as any securities listed on a national securities exchange.For any transaction involving a “penny stock,” unless exempt, the rules impose additional sales practice requirements on broker-dealers, subject to certain exceptions.If our Common Stock is determined to be a “penny stock,” a broker-dealer may find it more difficult to trade our Common Stock and an investor may find it more difficult to acquire or dispose of our Common Stock on the secondary market. We do not intend to pay dividends. We have never declared or paid any cash dividends on our Common Stock.We do not anticipate paying dividends on our Common Stock in the foreseeable future.We may not have sufficient funds to legally pay dividends.Even if funds are legally available to pay dividends, we may nevertheless decide in our sole discretion not to pay dividends and to retain any future earnings to fund growth. Other Risks It may be difficult for a third party to acquire us even if doing so would be beneficial to our stockholders. Some provisions of our Articles of Incorporation, as amended, and Bylaws, as well as some provisions of Nevada or California law, may discourage, delay or prevent third parties from acquiring us, even if doing so would be beneficial to our stockholders. As a public company, we are subject to complex legal and accounting requirements that will require us to incur significant expenses. As a public company, we are subject to numerous legal and accounting requirements that do not apply to private companies. The cost of compliance with many of these requirements is material, not only in absolute terms but, more importantly, in relation to the overall scope of the operations of a small company.The cost of such compliance may prove to be a substantial competitive disadvantage vis-à-vis our privately held and larger public competitors. The impact of any additional deterioration of the global credit markets, financial services industry and U.S. economy may continue to negatively affect our business and our ability to obtain capital, if needed. A deterioration in the global credit markets, the financial services industry and the U.S. economy has resulted in a period of substantial turmoil and uncertainty characterized by unprecedented intervention by the United States federal government and the failure, bankruptcy, or sale of various financial and other institutions.The impact of these events on our business and the severity of the current economic crisis is uncertain.It is possible that the current crisis in the global credit markets, the financial services industry and the U.S. economy may adversely affect our business, vendors and prospects as well as our liquidity and financial condition.As a result no assurances can be given as to our ability to increase our customer base and generate positive cash flows.Although we were able to raise additional working capital through convertible note agreements and private placement offerings of our Common Stock, we may not be able to continue this practice in the future or we may not be able to obtain additional working capital through other debt or equity financings. In the event that sufficient capital cannot be obtained, we may be forced to significantly reduce operating expenses to a point that would be detrimental to our business operations and business development activities. These courses of action may be detrimental to our business prospects and result in material charges to our operations and financial position. In the event that any future financing should take the form of the sale of equity securities, the current equity holders may experience dilution of their investments. 5 USE OF PROCEEDS Although we may receive cash proceeds from the exercise of warrants related to the issuance of common stock covered by this prospectus, we will not receive any proceeds from the sale of our common stock by the selling stockholders. Any net proceeds from the sale of our common stock offered pursuant to this prospectus will be received by the selling stockholders.We intend to use the proceeds received by us from the cash exercise of the warrants for working capital and general corporate purposes. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our Common Stock is quoted on the Over the Counter Bulletin Board, referred to as the OTCBB, under the symbol “AUXO.OB”.As such, the market may be less liquid, receive less coverage by security analysts and news media, and generate lower prices than might otherwise be obtained if they were listed on a national exchange. The following table presents quarterly information on the high and low sales prices of our Common Stock for the fiscal year ending December 31, 2012 (through March 31, 2012), and the fiscal years ended December 31, 2011 and 2010, furnished by the OTCBB. High Low Fiscal Year Ending December 31, 2012 First Quarter (through March 31, 2011) $ $ Fiscal Year Ended December 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The high and low sales prices for our Common Stock on April 10, 2012, as quoted on the OTCBB, were $1.15 and $1.15, respectively. Holders On April 10, 2012, we had approximately 108 stockholders of record. Dividends We have never paid cash dividends on our Common Stock and do not anticipate paying such dividends in the foreseeable future.The payment of dividends, if any, will be determined by our Board of Directors in light of conditions then existing, including our financial condition and requirements, future prospects, restrictions in financing agreements, business conditions and other factors deemed relevant by our Board of Directors. 6 Repurchases During the fiscal year ended December 31, 2011, we did not repurchase any of our securities. Securities Authorized for Issuance under Equity Compensation Plans The following table provides certain information as of December 31, 2011 with respect to our existing equity compensation plans under which our Common Stock are authorized for issuance. Plan Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuances Under Plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders (1): $ Equity compensation plans not approved by security holders (2): $ - Restricted stock units (3) - - Total These plans consist of the 2000 Stock Option Plan, 2001 Stock Option Plan, the 2003 Stock Option Plan, the 2004 Stock Option Plan, the 2007 Stock Option Plan, as amended, and the 2011 Stock Incentive Plan. From time to time and at the discretion of the Board, we may issue warrants and stock options to our key individuals or officers as performance based compensation.We have also issued warrants to Sodexo Operations, LLC, (“Sodexo”)in connection with a joint marketing agreement and to Cambria Capital, LLC in consideration for financing arrangements. The Board has authorized the issuance of restricted stock units to Sodexo in connection with a joint marketing agreement, and other restricted stock units in compensation for a sales commission to Maryville Technologies.These restricted stock units were not issued under the 2011 Stock Incentive Plan. 7 MANAGEMENT’S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS Forward Looking Statements This discussion contains statements regarding operating trends and our beliefs and expectations regarding our future financial performance and future financial condition (which are referred to as “forward looking statements”). The consequences of those operating trends on our business and the realization of our expected future financial results, which are discussed in those statements, are subject to the uncertainties and risks described in this Prospectus under the caption “Risk Factors.” Due to those uncertainties and risks, the duration and effects of those operating trends on our business and our future financial performance may differ, possibly significantly, from those that are currently expected as set forth in the forward looking statements. As a result, you should not place undue reliance on those forward looking statements. Introduction The following discussion presents information about our consolidated results of operations, financial condition, liquidity and capital resources and should be read in conjunction with our consolidated financial statements and the notes thereto beginning on page F-1 of this Prospectus. Overview We provide integration strategies and outsourced services for print management in healthcare facilities. We help hospitals and health systems reduce expenses and create manageable, dependable document image management programs by managing their back-office processes.The process is initiated through a detailed proprietary managed print services assessment.The assessment is a strategic, operational and financial analysis that is performed at the customer’s premises using a combination of proprietary processes and innovative web based technology for data collection and report generation.After the assessment and upon engagement, we charge the customer on a per print basis.This charge covers the entire print management process and fixes this price per print for the term of the contract and includes the placement of a highly trained resident team on-site to manage the entire process.We are focused solely on the healthcare industry. Application of Critical Accounting Policies The SEC defines critical accounting policies as those that are, in management’s view, most important to the portrayal of our financial condition and results of operations and most demanding of our judgment. The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which were prepared in accordance with accounting principles generally accepted in the U.S., which is referred to as “GAAP”.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an on-going basis, we evaluate these estimates, including those related to stock-based compensation, customer programs and incentives, bad debts, supply inventories, intangible assets, income taxes, contingencies and litigation.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be those most important to the portrayal of our financial condition and those that require the most subjective judgment: Revenue Recognition Revenue consists primarily of fees charged to customers based on the volume of images printed from devices supported under a long-term contract.Revenue also includes the sale of equipment.With respect to revenue recognition for multiple deliverables, we have evaluated and determined that two separate units of accounting exist: recurring service revenue and equipment sale revenue.Revenue is allocated to each unit of accounting using the relative selling price method, which allocates revenue to each unit of accounting based on the relative selling price for both the delivered and undelivered items.We use a combination of third party evidence and historical experiences of our costs to deliver the services in order to determine the estimated amounts to allocate to each unit.If billings for the sale of equipment exceed the amount of contract proceeds allocated to the equipment unit, revenue is deferred. 8 We recognize recurring service revenue over the period the service is performed and revenue from equipment sales at the time equipment is placed in service.We recognize revenue when the following four basic criteria have been met:(1) persuasive evidence that an arrangement exists, (2) delivery has occurred or services were rendered, (3) the fee is either fixed or determinable and (4) collectability is reasonably assured.Amounts billed which do not meet such criteria are deferred until all four criteria have been met. Stock-Based Compensation Under the fair value recognition provisions of the authoritative guidance, stock-based compensation cost granted to employees is measured at the grant date based on the fair value of the award and is recognized as expense over the requisite service or performance period, which is the vesting period.Stock options and warrants issued to consultants and other non-employees as compensation for services to be provided to us are accounted for based upon the fair value of the services provided or the estimated fair value of the option or warrant, whichever can be more clearly determined. We currently use the Black-Scholes option pricing model to determine the fair value of stock options.The determination of the fair value of stock-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables.These variables include our expected stock price volatility over the term of the awards, the expected term of the award, the risk-free interest rate and any expected dividends. Compensation cost associated with grants of restricted stock units are also measured at fair value. We evaluate the assumptions used to value restricted stock units on a quarterly basis. When factors change, including the market price of the stock, share-based compensation expense may differ significantly from what hasbeen recorded in the past. If there are any modifications or cancellations of the underlying unvested securities, we may be required to accelerate, increase or cancel any remaining unearned share-based compensation expense. Income Taxes The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of tax-related assets and liabilities and income tax expense.These estimates and assumptions are based on the requirements of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) relating to accounting for uncertainty in income taxes. Our policy is to classify interest and penalties related to unrecognized income tax benefits as a component of income tax expense. We assess whether previously unrecognized tax benefits may be recognized when the tax position is (1) more likely than not of being sustained based on its technical merits, (2) effectively settled through examination, negotiation or litigation, or (3) settled through actual expiration of the relevant tax statutes.Implementation of this requirement requires the exercise of significant judgment. Recognizing deferred tax assets will increase tax benefits and increase net income. Impairment of Intangible Assets We account for goodwill in accordance with FASB’s authoritative guidance which requires that goodwill and certain intangible assets are not amortized, but are subject to an annual impairment test.We complete our goodwill impairment test on an annual basis, during the fourth quarter of our fiscal year, or more frequently, if changes in facts and circumstances indicate that impairment in the value of goodwill recorded on our balance sheet may exist.For purposes of testing the impairment of goodwill, we have one reporting unit.Our methodology for testing goodwill impairment consists of one, and possibly two steps.In step one of the goodwill impairment test, we compare our carrying amount (including goodwill) of our entity-wide reporting unit and Auxilio’s fair value based on market capitalization.Our market capitalization is based on the closing price of our Common Stock as quoted on the OTCBB multiplied by our outstanding shares of Common Stock.At December 31, 2011, the fair value of Auxilio, based on our market capitalization, was approximately $14.8 million, exceeding our book value of approximately $0.4 million.We do not anticipate any risk of failing step one of the impairment test.The second step of the impairment test, which compares the implied fair value of the goodwill with the book value, was not required since we passed step one. There was no impairment of goodwill as a result of the annual impairment tests completed during the fourth quarters of 2011 and 2010.Excluding goodwill, we have no intangible assets deemed to have indefinite lives. 9 New Customer Implementation Costs We ordinarily incur additional costs to implement our services for new customers.These costs are comprised primarily of additional labor and support.These costs are expensed as incurred, and have a negative impact on our statements of operations and cash flows during the implementation phase. Derivative Liabilities The Company’s derivative warrants and additional investment rights liabilities are measured at fair value using the Black-Scholes valuation model which takes into account, as of the measurement date, factors including the current exercise price, the term of the instrument, the current price of the underlying stock and its expected volatility, expected dividends on the stock and the risk-free interest rate for the term of the item. These derivative liabilities are revalued at each reporting period and changes in fair value are recognized currently in the consolidated statements of operations under the caption “Change in fair value of derivative liabilities.” The above listing is not intended to be a comprehensive list of all of our accounting policies. In many cases, the accounting treatment of a particular transaction is specifically dictated by GAAP, with no need for management’s judgment in its application.There are also areas in which management’s judgment in selecting any available alternative would not produce a materially different result. Please see our audited financial statements and notes thereto which begin on page F-1 of this Prospectus, which contain accounting policies and other disclosures required by GAAP and please refer to the disclosures in Note 1 of our financial statements for a summary of our significant accounting policies. Results of Operations Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 Net Revenue Revenues consist of equipment sales and ongoing service and supplies.Net revenue increased by $6,438,067 to $21,845,619 for the year ended December 31, 2011, as compared to the same period in 2010.Service revenue in 2011totaled approximately $19,800,000 compared to approximately $14,700,000 in 2010.The increase was primarily a result of the addition of seven new recurring revenue contracts between October 2010 and July 2011, partially offset by recent renewals of several customer service contracts in the last year, which contain programs to assist the customer in cost reduction. For certain accounts, we were able to reduce unit price and sales volume which has resulted in lower revenues from these existing customers.We anticipate this trend to continue but anticipate overall revenue growth as a result of the expansion of our customer base.Equipment revenue totaled approximately $2,050,000 in 2011 compared to approximately $750,000 in 2010, with approximately half of the 2011 revenue occurring from one customer.We expect to decrease the percentage of revenue from equipment relative to total revenue as we continue our focus on recurring service revenue. Cost of Revenue Cost of revenue consists of document imaging equipment, parts, supplies and salaries expense for field services personnel.Cost of revenue was $19,131,257 for the year ended December 31, 2011, as compared to $12,532,193 for the same period in 2010. The increase in the cost of revenue for 2011 is attributed primarily to the addition of seven new recurring revenue contracts between October 2010 and July 2011 and an increase in our operational support costs to prepare for the growth that we experienced from 2010 and extending in to 2012 with the recent signing of Catholic Healthcare East in December of 2011.During 2011 we incurred approximately $1,970,000 in additional staffing. Service and supply costs increased by approximately $2,890,000 primarily as a result of our new customers, but partially offset by a reduction in our per unit supplies costs in 2011.We cannot be sure this trend of lower per unit supply costs will continue.Equipment costs, which includes equipment provided under the recurring service contracts and equipment sold, increased by approximately $1,810,000 in 2011, of which approximately $620,000 was for equipment placed at a major customer at no sales margin and of which approximately $680,000 was the result of a single equipment placement with another customer. We expect higher cost of revenues at the start of our engagement with most new customers.In addition to the costs associated with implementing our services, we absorb our new customer’s legacy contracts with third-party vendors.As we implement our programs, we strive to improve upon these legacy contracts thus reduce costs over the term of the contract. We anticipate this trend to continue but anticipate an overall increase in the cost of revenues as a result of the expansion of our customer base. 10 Sales and Marketing Sales and marketing expenses include salaries, commissions and expenses of sales and marketing personnel, travel and entertainment, and other selling and marketing costs.Sales and marketing expenses were $1,830,538 for the year ended December 31, 2011, as compared to $1,566,137 for the same period in 2010. We increased our sales staff by two in 2011 primarily resulting in increased salaries of approximately $210,000.Travel costs increased by approximately $110,000 to support a larger number of assessments. We paid sales commissions totaling approximately $130,000 in 2011 compared to $210,000 in 2010.Also included in sales and marketing costs for 2011 is a charge of $81,703 in connection with restricted stock units granted to Sodexo for marketing services under a joint marketing agreement.There is a similar charge for warrants issued to Sodexo in 2010 of $90,161as payment for the signing of a new customer contract under the joint marketing agreement. General and Administrative General and administrative expenses, which include personnel costs for finance, administration, information systems, and general management, as well as facilities expenses, professional fees, legal expenses, and other administrative costs, increased by $498,669 to $3,360,513 for the year ended December 31, 2011.Salary expense increased approximately $170,000 in 2011 primarily due to job transfers of two employees to administrative roles from operations and the addition of an accounting manager.Legal fees in 2011 increased approximately $110,000 in connection with registering the underlying shares of options and warrants for our common stock and drafting of the 2011 Stock Incentive Plan. Fees paid for investor relations increased to $190,000 in 2011 from $50,000 in 2010 due to an increased focus in this area.Other consulting fees in 2011 include approximately $200,000 paid to prepare operational training manuals, while 2010 consulting fees included approximately $50,000 paid for an organizational assessment.Depreciation expense decreasedby approximately $120,000 in 2011 as certain fixed assets became fully depreciated in the fourth quarter of 2010. Other Income (Expense) Interest expense for the year ended December 31, 2011 was $171,945, compared to $6,918 for the same period in 2010. The increase was a result of the convertible debt borrowing consummated in July 2011.Interest income is primarily derived from short-term interest-bearing securities and money market accounts.Interest income forthe year ended December 31, 2011 was $2,487, as compared to $1,301 for the same period in 2010, primarily due to increases in nominal interest rates for invested cash.The change in fair value of derivative liabilities was a result of a convertible debt offering which first occurred in2011. Income Tax Expense Income tax expense for the year ended December 31, 2011 was $7,495 and $11,479 for the year ended December 31, 2010.The decrease in 2011 was due primarily to 2010 charges for state income taxes in an apportioned state that disallows consolidated tax return filings. Liquidity and Capital Resources At December 31, 2011, our cash and cash equivalents were $1,832,115 and our working capital was $370,638.Our principal cash requirements were for operating expenses, including equipment, supplies, employee costs, and capital expenditures and funding of the operations.Our primary sources of cash were from service and equipment sale revenues, the exercise of options and warrants and the sale of Common Stock in compliance with applicable federal and state securities laws. During the year ended December 31, 2011, cash used for operating activities was $2,023,052 as compared to cash provided by operating activities of $414,466 for the same period in 2010.The difference in cash from operating activities was primarily due to the costs incurred to implement our new recurring revenue contracts, more aggressive sales and marketing efforts to obtain new clients and legal and consulting fees in connection with the development of operational training tools, statutory filings, the drafting and adoption of the new stock incentive plan and investor relations. 11 We expect to continue to establish recurring revenue contracts to new customers throughout 2012.Since we expect higher cost of revenues at the start of our engagement with most new customers, we may seek additional financing, which may include debt and/or equity financing or funding through third party agreements.In July of 2011, we closed on a private offering of secured convertible notes and warrants with gross proceeds of $1,850,000. In addition, we recently entered into an asset based line of credit agreement with a financial institution. This facility provides for borrowings up to $2,000,000 not to exceed 80% of eligible receivables.We may seek additional financing, however there can be no assurance that additional financing will be available on acceptable terms, if at all.Any equity financing may result in dilution to existing stockholders and any debt financing may include restrictive covenants.Management believes that cash generated from debt and/or equity financing arrangements along with funds from operations will be sufficient to sustain our business operations over the next twelve months. Off-Balance Sheet Arrangements Our off-balance sheet arrangements consist primarily of conventional operating leasesand purchase and other commitments arising in the normal course of business, as further discussed below under the section“Contractual Obligations, Contingent Liabilities and Commitments.”As of December 31, 2011, we did not have any other relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Related Party Transactions On August 10, 2009, we entered into a consulting agreement with John D. Pace, Chairman of the Board, to provide support to us in the capacity of Chief Strategy Officer. The agreement provides that we will pay Mr. Pace $6,000 per month as compensation for his services. The agreement expired on December 31, 2010 and was extended for an additional 12 months along with an increase to $6,500 per month.During the fiscal years ended December 31, 2010 and 2011, we paid Mr. Pace $72,000 and $78,000, respectively. In July 2011, we agreed to pay Cambria Capital, LLC a placement fee of $149,850 in sales commissions, reimburse for costs associated with the placement of the Units and to issue a warrant to purchase up to 199,800 shares of Common Stock exercisable at a price of $1.50 per share. Cambria Capital, LLC is an affiliate of Michael Vanderhoof, a member of the Board. The engagement of Cambria Capital, LLC, the payment of the placement fee and the issuance of the warrant to Cambria Capital, LLC were approved by a majority of the disinterested members of the Board. We additionally granted piggyback registration rights to Cambria Capital, LLC in this offering that are the same as those afforded to the investors in the offering. Contractual Obligations, Contingent Liabilities and Commitments As of December 31, 2011, expected future cash payments related to contractual obligations, contingent liabilities, and commitments were as follows: Payments Due by Period Total Within 1 year Year 2-3 Year 4-5 More than 5 years Convertible notes payable $ $ $ $
